Citation Nr: 0921830	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  In April 2009, the Veteran testified at a 
Travel Board hearing before the undersigned sitting at the 
RO.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record demonstrates that degenerative disc disease of the 
lumbar spine is related to active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that because the claim of 
entitlement to service connection for a lumbar spine 
disability is being granted, VA's statutory and regulatory 
duties to notify and assist are deemed fully satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if the disorder first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

With regard to medical evidence, the Board notes that it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

The Veteran claims that current lumbar spine disability is 
due to his back injury lifting a garbage can while on the 
U.S.S. Constellation in 1981.  In this regard, the Board 
notes that service treatment records dated in October 1983 
document a lumbar spine injury and show the Veteran being 
diagnosed with a lumbar strain and muscle spasm.  The service 
treatment records record also show his back injury being 
treated with light duty, muscle relaxants, a whirlpool 
therapy, and rest.  38 C.F.R. § 3.303(a); also see Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (in order to establish 
service connection for a claimed disorder, the following must 
be shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  

Next, the Board notes that the record shows the Veteran being 
diagnosed with a lumbar spine disability, degenerative disc 
disease of the lumbar spin, starting in 2008.  See McClain v. 
Nicholson, 21 Vet. App. 319 at 321 (2007)  (holding that the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim); also see VA examination dated in January 2008.

As to the origins or etiology of the degenerative disc 
disease of the lumbar spin, the January 2008 VA examiner, a 
physician's assistant (PA), after a review of the record on 
appeal and an examination of the Veteran, opined that the 
claimant's lumbar spine disability is less likely than not 
due to an acute muscle spasm while in service in 1981 because 
he only received in-service treatment on one occasion and he 
had not sought any medical care for his lumbar spine 
disability since that time.

On the other hand, in November 2008 a VA staff physician 
(M.D.) opined as follows:

[the Veteran] reports that he has 
episodic right lumbar spasm 'gets 
r[e]ally tight' with typical interference 
with ADL for 'a day or 2' with no clear 
precipitating activities.  He reports 
this is . . . the same lumbar area which 
had acute strain in the service on 
shipboard, caused by inadvertently 
overstraining in moving a very heavy 
container.  At that time he was on light 
duty for a week after a couple of days of 
immobility, and lesser pain in the lumbar 
[spine] for a time after that.  Based on 
this I think it is probable that his 
recurrent lumbar spasm has been primarily 
a result of the injury in the service.

As to which opinion is more credible, the Board notes that 
service treatment records document the fact that the Veteran 
sustained a back injury while on active duty which resulted 
in muscle spasms and was treated with light duty.  Moreover, 
the claimant is both competent and credible to report on the 
fact that following the injury he was immobilized by the pain 
for a few days and he was thereafter on light duty for a 
week.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  
Moreover, while the November 2008 opinion was not based on a 
review of the record on appeal, the Court has stated that a 
medical opinion based on an accurate history provided by the 
claimant, such as in the current appeal, is a credible.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005) (the Board 
cannot reject a medical opinion formed on the basis of the 
Veteran's reported medical history, without first making a 
finding that the veteran's allegations are not credible); 
also see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006) (the Board cannot determine that a Veteran's statements 
lack credibility merely based on a lack of such documentation 
in the service medical records).  

Given the above, the Board finds the November 2008 opinion 
provided by the M.D., more credible than the opinion provided 
by the PA.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).  Therefore, the Board 
finds that November 2008 opinion that the muscle spasms 
caused by the Veteran's lumbar spine disability are do to his 
documented in-service low back injury more credible than the 
January 2008 medical opinion.

The Board recognizes the large gap in time between the 
Veteran's 1982 separation from active duty and his first 
being diagnosed with degenerative disc disease of the lumbar 
spine in 2008.  Nonetheless, given the diagnosis found in the 
record and the fact that the most credible medical evidence 
of record related this disability to a documented in-service 
injury, the Board finds that with granting the Veteran the 
benefit of any doubt in this matter that service connection 
for degenerative disc disease of the lumbar spine is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


